Revised Hungarian constitution (debate)
The next item is the Council and Commission statements on the revised Hungarian constitution.
President-in-Office of the Council. - Madam President, Commissioner, honourable Members, the Treaty has not conferred any power on the Council to deal with national constitutions of the Member States. Under Article 4(1) and (2) of the Treaty on the European Union, the adoption of a constitution remains in the exclusive competence of the Member State concerned. Therefore, the Council has not been in a position to discuss the newly adopted constitution of Hungary.
Vice-President of the Commission. - Madam President, at President Barroso's request, I am addressing the House here today on the subject of the Hungarian constitution.
At the outset, President Barroso stressed on various occasions that the Commission does not make political judgments on the fundamental constitutional and institutional choices of a Member State. The adoption of a new constitution in a Member State is a matter for its people, for its institutions in accordance with the applicable national law and, where relevant, Union and international law.
The Commission may, however, assess the constitution - as it may any other legal act of a Member State - from the perspective of its compliance with Union law. It goes without saying that the constitution of every Member State should reflect and comply with the European values of freedom, democracy, equality, rule of law, human dignity and respect of human rights, including the rights of persons belonging to minorities, without discrimination, as laid down in Article 2 of the Treaty.
The new Hungarian constitution will enter into force on 1 January 2012 and will require the adoption of implementing measures. Therefore, at this stage, the Commission can only make a preliminary analysis, as the precise view on the interaction of the constitution with Union law and its legal effects can only be fully evaluated when taking into account the implementing legislative, administrative and judicial practice based on it.
The Commission is also following the work of the Venice Commission of the Council of Europe on this matter, and we are expecting a report on 17-18 June. I also know that Thomas Markert, the secretary of the Venice Commission, was in the Committee on Liberties, Justice and Home Affairs on 25 May, and I read with great interest the remarks which he made.
As I have already explained, all the matters discussed at that time are linked to national competence. We can become competent only when such matters are translated into legislation.
I now want to listen to what you parliamentarians have to say in order to understand the position of the European Parliament on this matter.
Madam President, please do not regard my attitude as impolite but I will address the left of the House: the majority comprising Greens, Communists, Socialists and Liberals, who forced this topic on today's agenda in contradiction with the PPE and Conservative groups. I have questions for you.
Do you find it compatible with the prohibition of discrimination based on birth that the European Union has Member States, such as Spain, Belgium or Sweden, where citizens are entitled to hold high-ranking state positions, for instance that of the monarch, based on their birth? My country's new constitution does not apply such discrimination. Do you find it acceptable that the Union has Member States, for instance the United Kingdom, that do not have a unified written constitution? My country's new constitution is a democratic, written constitution.
Do you find it acceptable that the Union has Member States, for instance France, whose constitution does not contain fundamental rights? My country's new constitution not only contains fundamental rights, but it is the first in the European Union to take the European Charter of Fundamental Rights as a standard. Do you think it is acceptable that the Union has Member States where there is no constitutional court, or where there is one, but its powers are weak? My country's new constitution is proud to guarantee a strong constitutional protection.
You claim to act in the spirit of a common Europe when you drag the new Hungarian constitution here for dissection. In effect, however, you are betraying one of the most important principles of the Treaty of Lisbon, namely Article 4(2): 'The Union shall respect the equality of Member States before the Treaties as well as their national identities, inherent in their fundamental structures, political and constitutional'. If you have not organised or will not organise debates concerning the states I have mentioned above, or failed to remember here, in the European Parliament, that the socialist government of Hungary blatantly ignored the right to assembly in 2006, then you, ladies and gentlemen, are using double measures. You can see the mote in your brother's eye but not the beam in your own. You do not realise that you are not supporting European cooperation with this attitude, but you are provoking conflicts between the European nations. This reveals your real partisan bias.
I would suggest you follow the example set by the new Hungarian constitution in your countries. Curb indebtedness by constitutional methods to prevent another Greek, Irish, or Portuguese crisis from happening. I suggest you protect with constitutional methods the rights of future generations, just as the new Hungarian constitution does, raising environmental, budgetary, and demographic sustainability to the level of constitutional principles.
Protect your nationalities and minorities, for instance the Roma, with strong, collective rights, just as the new Hungarian constitution does, uniquely in Europe. You keep repeating unjustified charges, although we have disproved them and have proved our position time and time again, but I am telling you once more: the new Hungarian constitution does not ban abortion. The new Hungarian constitution does not prejudice the freedom of religion and freedom of conscience. The new Hungarian constitution does not restrict the rights of same-sex people. The new Hungarian constitution has no competence beyond the country's geographical area and provides unparalleled, strong legal protection for the nationalities within its area. The new Hungarian constitution does not weaken, but strengthens the principles of division of power, and checks and balances. The new Hungarian constitution is a European constitution in spirit, born in the spirit of ensuring all fundamental human rights to its citizens, and of cooperation and unity of nations. In our constitution, there are 18 references to Europe, and we included 'Unity in diversity', the motto of the European Union, in it as well.
Ladies and gentlemen, we, Hungarians, are a nation that likes freedom and democracy. We do not need to be lectured about democracy by those who have plenty of homework to do in their own backyards.
Madam President, the European Union is a union of values and a union in law. It is defined as an instance of supranational integration of Member States, each one of which is a reputably constitutional state. There is also a constitutional dimension to the European Union itself, however, insofar as not only is the architecture of its institutions subject to the law but there are also guarantees enshrined in law to protect the position of individuals with regard to the government authorities in Europe, and there exists an essential principle, that of democracy, which exalts pluralism.
That is surely why this revision of the Hungarian constitution is being debated in the European Parliament and has been the subject of consideration by two of this House's committees in particular, namely, the Committee on Constitutional Affairs (AFCO) and the Committee on Civil Liberties, Justice and Home Affairs (LIBE).
I think the primary concern can be summarised as the one underlying the impression that what is certainly a very large political majority, a two-thirds majority, but nonetheless a circumstantial political majority in the Hungarian Parliament, has succeeded in forcing a constitutional reform that places constraints on the achievement of political pluralism and, consequently, on the possibility of alternating between different political projects under the same set of rules of play. I think that is why it has caused concern, from the point of view of its concordance with the principles enshrined in Articles 2 and 3 of the Treaty on European Union and with the political dimension of the rights enshrined in the Charter of Fundamental Rights of the European Union.
No one has sought to prejudge what the Hungarian constitution will be or how it will be applied in practice and it will, of course, be subject to the checks and balances provided by the constitutional system, the constitutional balance of the Hungarian constitution itself and the fact that Hungary is subject to supranational bodies such as the Council of Europe and the European Union, which know about fundamental rights.
I must refer, however, to what I have just heard regarding the protection of minorities under the Spanish constitution, which has been set up as an example to some other constitutions that have been mentioned by Mr Szájer. I cannot overlook this. With all due respect, I must inform Mr Szájer that no shadow of discrimination by reason of origin or birth exists in the Spanish constitution. No one is seeking to prejudge the outcome of the implementation of the Hungarian constitution but I do think that this Parliament is concerned that the Hungarian constitution must also adhere to the rule of accreditation of political pluralism and the alternation of different political projects under the same set of rules of play. This debate and those that have preceded it are testimony to that concern.
on behalf of the ALDE Group. - Madam President, the new fundamental law of Hungary - one would say a far too controversial text for a constitution - has been rushed through the Hungarian Parliament after only one month of public consultations. Hungarian civil society and the Venice Commission have expressed serious concerns regarding the duration and transparency of the process.
Sometimes, those questioning this text have been accused of doing so for purely political reasons. One expected the new Hungarian constitution - 20 years after the fall of the Communist regime and at a time when Hungary holds the Presidency of the European Union - to entirely reflect the most cherished values in the EU. Are these only political values? I admit that as a Liberal, I am worried about government eroding civil liberties and democratic control. I am worried about legislation turning a blind eye to diversity, and I am convinced that not all Hungarian citizens recognise themselves in the conservative image portrayed by the constitution.
How could I remain indifferent about a text on pluralism and the concentration of power in regulatory authorities such as those set out in the still fresh Hungarian media law? We should all worry about democracy when a ruling party passes laws that cement its power well beyond the end of its term and limits the relevance of future elections, and about political leaders going as far as writing or amending fundamental laws that fit only their political credo or economic policies. And yes, I am worried about the spill-over of these Hungarian patterns.
My own country's leaders have been inspired by these actions, and some recent amendments to our Romanian constitution seem to be copied and pasted. They will not be approved, but the attempt is there. European institutions must not be shy at such times. We need to strive to make all European citizens feel not worried but reassured that our values are at the core of our legislation and are there to stay.
on behalf of the ECR Group. - Madam President, Commissioner, this debate is an evaluation of the situation regarding the new Hungarian constitution, not the common law of the United Kingdom which has protected our citizens for nearly 900 years. It is the Commission which is charged with assessing and acting on such issues as are laid out in the Treaties, and as requested by this Parliament only a few months ago.
This House was hoping to ask the Commission what its conclusions are and how it intends to proceed, and we still look forward to your guidance, but it seems we have to wait a little bit longer. This is a Union of different cultures and differing priorities. However, we all share values of freedom, fairness and equality for every person and every Member State. What we should not tolerate is intolerance itself.
What we ask now is for you, Commissioner, to give this House, as soon as possible, a definitive answer as to whether the Hungarian constitution is in line with European legislation and fundamental rights. If it is not, what next? If it is, Commissioner, we need to know that, too, as soon as we can.
Madam President, I thank my fellow Member from the European People's Party (Christian Democrats) who wants to start a debate with us here about the Hungarian constitution. That is laudable, because when I hear the representative of the European Council say 'We have not discussed this in the Council', and when I hear Commissioner Reding say 'A country's constitution is up to that country alone and it is not for us, at European level, to interfere with that', then I am glad that we in the European Parliament are, indeed, having this debate amongst ourselves.
Are we really not supposed to get involved? Is this a purely Hungarian affair? I would not say so. The state of democracy in a Member State of the EU does concern the other Member States. If a country chooses to use a fair election and a two-thirds majority to create an autocracy, the rest of us are allowed to be shocked by that and to try and oppose it. I quote György Konrád here, who says: 'In Hungary, a so-called majority knows how to create an autocratic regime in a democratic way'. That is true. If you push a law through the Hungarian Parliament and decree that, from now on, it may only be amended with a two-thirds majority, you know that it is not going be easy to amend it again after the next election. This sort of thing erodes the function of elections as a democratic instrument. It is the right of a nation to say every four years, 'We liked this, but we did not like that', and to then bring about changes. However, if a democratically elected regime sets things up so that no amendments can be made for many years after, that is unhealthy and wrong. If we in Europe avert our eyes and say 'This is purely a Hungarian affair', if 26 Member States are not prepared to say, 'Friends, we do not treat people like that in our society', and if the European Commission says the same, what should we then say, as a group, to countries where the situation is even worse? What should we tell those Hungarians who are not part of the two-thirds majority? 'Terribly sorry, you will not have any chance to reverse these laws after the next two elections, either'. I find it absolutely appalling that all of us in Europe are averting our eyes and that we are failing to take action.
Madam President, in this debate on the Hungarian constitution, we have, in fact, been having two debates. One is on the debate on the content of the constitution, and the other is a debate about the debate; in other words, on knowing whether it is legitimate or not to make pronouncements on the content of the Hungarian constitution in this Parliament or in any other institution outside of Hungary itself.
Regarding the debate on the content, we know that there are many parts that are of concern to us in Parliament, to the specific committees that have debated this document, or to the Venice Commission, for example. The issue of non-discrimination ... Mr Szájer tells us that it is not true that discrimination against, for example, gender or sexual minorities is not provided for, because there is a reference to all types of discrimination. As far as I am concerned, that reference is too vague and leaves too much room for subsequent court judgments contradicting it. It should be stipulated in the constitution, as is the norm in European countries, and as is the norm in the most advanced and progressive democracies.
The same goes for the foetus, the protection of the foetus, or, for example, for the Hungarian Republic's checks and balances. However, we then have the debate about the debate, and the debate about the legitimacy of this issue being pronounced on in Parliament must also be fought very clearly. This is because, firstly, constitutions are not watertight. It needs to be said that wherever there are violations of fundamental rights, the 500 million citizens expect the European institutions to make pronouncements. Whether that violation is made by a law, by a constitution, or by a regulation, is irrelevant: wherever there is a violation of fundamental rights, it is not permitted under the Treaties.
Secondly, the explanation that, due to cultural differences, a constitution may be, let us say, free from criticism, is pure constitutional relativism. That cannot be the case. The fact of a constitution violating the spirit and letter of the Treaties, if that were the case, means it would be violating the sovereignty of the other 26 countries that have agreed to be in a European Union with the country that was able to violate the Treaties. It is therefore an issue for the sovereignty of all.
I would like to take this opportunity to just say one thing. The two-thirds majority - very often invoked here, and which, in fact, comes from 50% rather than two thirds of the votes cast by Hungarian citizens, since they make up two thirds of the Members of the Hungarian Parliament, but only 50% of the votes - serves for one thing everywhere: to confer a broad social consensus on the constitution. Those in power in Hungary have just used the two-thirds majority for exactly the opposite purpose: to exclude the opposition, ensuring that the constitution is extremely controversial in their society. It may be following the letter of the two-thirds rule, but it is violating its spirit.
(The speaker agreed to take a blue-card question under Rule 149(8))
(BG) Mr Tavares, I have a very brief question for you. On whose authority do you speak on behalf of all 500 million European citizens? This is because you are speaking out very boldly on their behalf. However, I think that if Europe's citizens were to be consulted, their comments will not reflect exactly what you have said. Everyone in this Parliament has different views and represents different sections of European citizens. Therefore, on whose authority do you speak on behalf of all of them?
Madam President, Mr Stoyanov, I would encourage you to read the Union Treaties and the Rules of Procedure of this House, which state that we, being elected by the European citizens, should represent our own Member States and citizens, and the 500 million citizens of the European Union as a whole. We are given a mandate by those citizens to respect and to make others respect the fundamental Treaties of the European Union, which protect the rights of their citizens. It is very simple: whilst we have such a mandate, Mr Stoyanov and I have as much a right as each other to speak on behalf of the 500 million European citizens in this House, which belongs to the citizens.
Madam President, the revised Hungarian constitution of April this year has become the subject of justified criticism by the whole of European democratic society. It has introduced into the Hungarian legal system provisions which ignore international law and are in direct conflict with the accepted international obligations of the Hungarian Republic.
The ruling Fidesz party has introduced into the constitution versions of texts through which Hungary usurps the right to decide on the status, rights and political organisation of all Hungarian-speaking citizens in surrounding states. It has also reserved the right to provide all of these citizens of surrounding states, who have no links to Hungary whatsoever, with Hungarian citizenship, the right to vote in Hungary, the right to social security or education under Hungarian regulations and universal Hungarian diplomatic protection.
Under international law, the organisation of a political system is a sovereign matter of sovereign states, and therefore we cannot view the provisions of the Hungarian constitution under which Hungary reserves the right to decide on the organisation of the life of citizens of other states as anything other than a primitive and crude attack on calm and peaceful coexistence in Europe.
The idea of one nation, one empire and so on is not new. This swarthy little Hitler, who has abused it for the last time in his desire for power and glory in Europe, was long ago condemned by the decent, civilised and democratic world.
I would therefore like to believe that democratic political forces in the Hungarian Parliament will correct all of the errors in another legislative process, and will amend the constitution to bring it into line with international law and Hungary's international obligations.
(BG) Madam President, I think that Parliament should apologise to the Commissioner for getting her involved in this debate. This is because it has become patently obvious to everyone in this Chamber from what she said - at least it is basically to me, but I do not know whether it has become clear to everyone else - that new legislation implementing Hungary's constitution still needs to be adopted, and then it will become clear whether anyone's rights are being violated.
We are in a situation once again where a debate is going on here in Parliament intended to condemn a Member State for something which it has not yet done. Fellow Members, in which of your Member States is anyone judged for something which they have not done? Or condemned for something which they have not done? None. This is something that contradicts democratic values.
The people who initiated this debate must apologise not only to the Commissioner, but also to all European citizens, because it is precisely this kind of behaviour from Parliament which leads to a lack of interest from European citizens in its activities, disappointment and low voter turnout in European Parliament elections.
Madam President, this debate on the Hungarian constitution today is flawed for two main reasons. It singles out one Member State out of 27, and it concerns a national issue which falls within the sovereignty of Member States. First of all, if we are going to discuss the content of a constitution, we should not single out one constitution of one Member State. We should, if anything, debate the constitutions of each and every Member State. Some of the elements which are being contested can, in fact, be found in a number of other constitutions in other Member States, and yet we are only debating one constitution in one Member State. This is wrong.
Secondly, one has to ask what power, what competence, do we have to bring the issue of a national constitution to the European Parliament in the first place? Member States have a sovereign competence for establishing their own national constitutions, and in this case, we should respect the right of the Hungarian people to determine their own constitution adopted by their democratically-elected national parliament.
The debate we are having today on the content of this constitution should, if anything, be held amongst Hungarian people, and not in this House. Whether we like it or not, whether we disagree or agree with this national constitution, we must respect the sovereignty and the hierarchy of law, otherwise we would be setting a dangerous precedent.
So when we single out a Member State, and when we try to act outside our competence, we send a wrong signal. We would stand accused of political instrumentalisation, and we would be undermining the trust of citizens in our own institution. We should not go down this dangerous road.
(SK) Madam President, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I would like to declare unambiguously that we recognise the right of all EU Member States to make their own laws, and thus we do not want to criticise either Hungary or, in particular, the citizens of Hungary. Our comments and concerns are not directed towards a criticism of Hungary and Hungarian citizens, but we firmly believe that the defence of fundamental rights, civic freedoms, our shared European values, and peace, security and decent coexistence is a sufficient reason for us to hold this discussion today.
We also hope that the discussion and presentation of our questions and concerns can lead to improvement and to better preparation of the implementing legislation mentioned earlier. Commissioner, just like you, we want to stick to the procedure ensuring that this entire process is conducted correctly, and we await the final opinion of the Venice Commission, although it is now clear from the preliminary conclusions presented in the Committee on Civil Liberties, Justice and Home Affairs by the Secretary of the Venice Commission, Mr Markert, that the current Hungarian constitution is, in a number of points, controversial to say the least. Weak points have been seen in the Hungarian constitution not only by the Committee on Civil Liberties, Justice and Home Affairs, but also by the Committee on Constitutional Affairs.
If we ignore the Romantic, almost monarchist ideas which pervade the spirit of the preamble, I would like to mention some areas we regard as being highly sensitive, in contrast to our fellow Members from Fidesz who are also Members of the European Parliament. One example is the principle mentioned earlier for adopting the constitution. It is not very normal in democratic countries for a consultation process to last only five weeks. It is not normal for the opposition not to participate in it, and, despite the fact that Fidesz has the necessary majority, it has to be said that victors have a duty to show humility.
The restriction on the powers of the constitutional court has already been mentioned, and on behalf of our group, I would also like to mention the discriminatory nature of the constitution in relation to members of sexual minorities, as it fails to prohibit discrimination based on sexual orientation.
The protection of Hungarian minorities abroad, to which Article D applies directly, also applies to people of Hungarian ethnicity living in neighbouring countries.
Ladies and gentlemen, the mission of the European Union is surely for us to live together as nations and as states of the European Union in peace, cooperation and mutual respect. How should we, from the countries directly affected, perceive this constitution? How can you expect us to accept it?
Unlike you, we have always extended the hand of friendship to you, and we have always wanted decent coexistence, and we would therefore like the implementing regulations for your constitution to respect the sovereignty of neighbouring states in the region.
Madam President, it is untenable to say that the constitution of a Member State is a matter only for itself. The Treaties, in Articles 6 and 7, make it crystal clear not only that the Union and the Member States share certain values, but that the Commission has the duty to police respect for those values.
I wholly subscribe to what my colleague, Renate Weber, eloquently said: I do think it a bit rich for those of the same political persuasion as the ruling Fidesz party in Hungary to accuse critics of that constitution of being politically inspired. Many of the provisions of this constitution are very partisan, such as the omission of protection of gay people from discrimination and the giving of extra votes to mothers.
But I want to give a good example of one flaw in the constitution that undermines the Treaty's insistence on the rule of law. This is the declaration that the 1949 constitution is invalid. Not just repealed, but invalid. This creates great legal uncertainty as it leaves in limbo, and apparently invalid themselves, laws passed under that constitution including in respect of Hungary's accession and EU membership.
This is one reason why the Commission should examine it for compliance with EU law and it could have a great effect on other Member States.
Madam President, the new Hungarian constitution demolishes the pillars of a democracy based on the rule of law and opens the way to autocracy. This is a major setback on the road of transition. The process of preparing and adopting the new constitution was hardly legitimate. The preamble is exclusionary and reflects a distorted interpretation of history. The main text represents an intrusion into private life, basic human and citizens' rights are defined in a narrow way, social rights are substituted by state objectives. Checks and balances are weakened, especially the independence of the judiciary.
The European Council, Parliament and Commission cannot ignore these violations of European values, because this may set a negative precedent for other illiberal regimes to follow. Nevertheless, the democrats of Hungary do not expect the remedy to come from abroad. Were it to happen that way, it would only reinforce the view of the Hungarian Prime Minister, who compared the EU to the Soviet Union. The solution can come only from the Hungarian citizens, who will reject this constitution when they realise that an autocratic regime cannot provide high living standards and more freedom. Twenty-one years ago, we were not required to fight for freedom. Now we are. In the meantime, Europe should keep its watchful eye on Hungary and encourage the Hungarian democrats to regain the initiative.
Madam President, I strongly disagree with all of those who have said that it is not respecting sovereignty if we debate and criticise a Member State's constitution here, or that it would, as somebody has said, be a dangerous precedent and acting outside of European competence.
The constitutions of Member States have to be in accordance with European values, with our value community which we have defined. There are at least two things I would like to mention which are not in line with that. Others have mentioned others.
The first is that discrimination on grounds of sexual orientation is not included and that has to be included in the future. Also, marriage and family values as defined there go beyond the reality of people living in Europe and in Hungary, and it is not the rule of diversity that we have.
One other thing relates to the so-called Green Ombudsman for the rights of future generations on environment and sustainability. This post is now subordinated to the general Ombudsman, as other Ombudsmen have been, and so it is weakened. This is also an area where competences are taken out of the sphere of regulations that were there before, and it makes clear that the issue of sustainability, environmental protection and the rights of future generations - another part of European values - which needs to be important, is no longer as important as it was before.
One last point: there was also an Ombudsman on data protection. That post has been abolished totally, so transparency of information about the State, for example on public procurement, is not there anymore. This is something that is heavily criticised by me and by my group.
(The speaker agreed to take a blue-card question under Rule 149(8))
(HU) Mrs Lunacek, I would like to ask you whether you can list the Member States of the European Union whose constitution includes the institution of an ombudsman or commissioner for the rights of future generations. How many Member States have such an institution as the one in Hungary that is actually functioning and is mentioned in the Hungarian constitution? Also, assuming you have read the current Hungarian constitution, the new Hungarian constitution adopted in April, can you name constitutions which contain more and farther reaching articles on environmental protection and future generations than the new Hungarian constitution? I challenge you to name them.
Madam President, my reply to Ms Gál is as follows. The issue was not a comparison with other Member States' constitutions. The issue was: what is a European value? What is part of our fundamental rights? What is enshrined in the common values that I hope you share as well?
With regard to the rights of future generations, environmental sustainability is something that is enshrined in the rights of our common European Union. Some Member States have that and others might not have it, but the fact is that in the new constitution, the government of Hungary has abolished this symbolic Ombudsman. There is now only one Ombudsman and the symbolic value, stated in writing, is no longer there. You know how important symbols are in politics as well. That means that you do not want to have this symbolic representation, either at the political or the Ombudsman level.
(The speaker agreed to take a blue-card question under Rule 149(8))
Madam President, maybe it was not understandable, but I shall make the question more simple. Ms Lunacek, in your country - I know you are from Austria - is there a Green Ombudsman? In Hungary, there was a Green Ombudsman several years ago and there will be one, according to the new constitution. Is there a Green Ombudsman in your country? Yes, or no?
Madam President, I must say to Mr Szájer: sorry, that is not the problem. Hungary had a Green ...
(Laughter)
OK, laugh if you want to. I do not mind laughter, I like humour, but the issue is that, with the new constitution in Hungary, this Green Ombudsman has been abolished and he has been subordinated. All the four Ombudsmen or Ombudswomen that existed have been subordinated to one general office of the Ombudsman. The issue of sustainability of future generations is not as visible as it was before and that is the criticism I have.
My country does not have such a post. Of course, as a Green, I would fight for that, but you have written a new constitution and this abolishes a symbolic and a political value that I guess was important to you, as you say now. Why did you abolish it then? Why did you not keep it there so that everybody could see a Green Ombudsman who is in favour of the rights of future generations, environment and sustainability? You have not explained that, colleagues.
(IT) Madam President, Commissioner, ladies and gentlemen, I am truly astounded by the instrumental tone of this debate.
Thinking back also to the recent statements made by Mrs Lunacek, I will refrain from discussing, for example, the topic of discrimination on the basis of sexual orientation. In my country's constitution, there is no mention of this issue, and so when will the European Parliament be holding a debate on the Italian constitution? Moreover, it is rather strange because, in my country, the only party that wants to change the constitution is Mr Berlusconi's centre-right party. For 15 years, the response of the Left has been that we must not change the constitution or it will be the end of democracy.
Be careful then because, when we open a debate on what a constitutional text does or does not contain, perhaps we should first of all clear up a misunderstanding. Do we really think that the fact that this constitution mentions the rights of the unborn child constitutes a risk for modernity? Do we really think that the fact that the Christian roots of a country are mentioned in this constitution constitutes a risk for identity?
As far as I am concerned, I think we should all familiarise ourselves a little more with the text of the European constitution, which did not actually materialise but which had the motto 'United in diversity', and try to be a little more tolerant of the fact that everyone is different. In other words, we have to understand that at the moment, a broad consensus in Hungary has highlighted the needs of a people, and in order to avoid those needs turning into nationalism, it must be supported by a strong Europe that recognises everyone's rights and duties.
(HU) Madam President, the Treaty on the European Union states that the European Union is based on respect for freedom, democracy, rule of law and human rights. These values are shared by the Member States. The Copenhagen Criteria are based on these values, which also form part of the accession conditions.
The European institutions are also responsible for ensuring that Member States comply with these principles after accession, as well. Let me remind all of you of this responsibility and, in particular, the President of the Commission and the Commissioner who bear primary responsibility in this respect. Neither the contents of the new Hungarian constitution nor the circumstances of its drafting comply with these basic principles. Therefore, the questions related to this matter can be considered European, not national issues.
One single party adopted this constitution, without public or professional consultations, and its draftsmen have dubious democratic legitimacy. The democratic opposition parties requested legal guarantees that the new constitution would be based on broad public consensus, and in the absence of this, they withdrew from the constitutional process. The two main tasks of the constitution are to ensure human rights and proper functioning of the state. However, the framework for the proper functioning of the state is problematic. According to the new constitution, amendments to the tax system, the pension system and family support system must be adopted by a two-thirds majority. This will impede the candidates of subsequent elections to promise changes concerning these matters, and will impede the voters in free election.
Furthermore, the constitution invests the Budget Council, a body that is not elected directly, with the power of veto over the decisions of Parliament concerning the budget, which, in turn, may result in the dissolution of Parliament and a call for new elections, thereby threatening stable governance. The level of protection of human rights is decreased. Human rights will be enforced less effectively, as the competence of the constitutional court is limited.
The most important acquis of the EU is that by its values, it has been able to channel conflicts which, in the past, could only be solved at the cost of considerable human suffering into a democratic framework based on the rule of law. The EU offers to and demands from its Member States a clear framework for the rule of law, constitutional guarantees, institutional checks and balances, and negotiated solutions. These values should be preserved.
Madam President, in this House, we have discussed media freedom being under pressure in Italy, Slovakia and Hungary. We have discussed the violation of LGBT rights in Lithuania, Hungary, and Poland. We have discussed the expulsion of and discrimination against Roma people in France and Italy, and there have been many other examples of debates about fundamental rights being under pressure in one Member State or another.
Every single time, I have heard the EPP say that this should not be party politics and that we should not single out Member States. This is not about Member States, this is about fundamental rights. Fundamental rights is not a matter of subsidiarity. Fundamental rights is about the very foundations of the European Union. In order to demonstrate this, I remind you that we ask candidate countries to adapt not only their laws but also their constitutions in order to be admitted as members of the European Union.
Clearly, colleagues, there are objective concerns that have been expressed not only by political parties but also by the Venice Commission, and, at the very least, there are ambiguities. Instead of having this very acrimonious debate, we should try and clarify the issues.
One last practical suggestion to the Hungarian Government. If you want to demonstrate your very strong commitment to the protection and promotion of LGBT rights, I would invite you to walk with Budapest Gay Pride on 18 June.
(DE) Madam President, ladies and gentlemen, fundamental human rights are universal, which means that they are applicable in every situation. I have been listening to the debate. None of the speakers so far, including the critics, has quoted the constitution to indicate exactly what it is they do not like. Mr López Aguilar says that he gets the impression that something has gone awry, while others are making insinuations about all the things that could go wrong with this constitution. Not one person has actually quoted from the constitution itself. That is precisely the problem that faces us in this discussion: where are the actual accusations? When I consider how the Hungarians will react to this debate and to the accusations being bandied about by some of my fellow Members without any support from direct quotations, then I can well imagine that some will find the way that the Hungarians and their country's development are being discussed here to be extremely arrogant. As Europeans, we should take care to avoid leaving ourselves open to such accusations.
I would like to state that many of those in positions of responsibility in Hungary today are the people who took to the streets to fight against communism and for liberty. It is simply unacceptable that accusations should be continuously made against these people and that the impression should be created that they are experiencing problems with freedom. This has nothing to do with party politics; it is simply a fact.
Having complained that no quotes have been used during this debate, I would now like to quote from the new Hungarian constitution: 'We are proud of the fact that our country has been part of Christian Europe for 1 000 years and we are aware of the role of Christianity in sustaining our nation'. I am pleased to find such sentiments in a constitution. This may not please all Members of this House. I am pleased that this reference to Christianity has been included and I would also have liked to have seen it included in the Treaty of Lisbon and in the European constitution. My position, as a representative of the European People's Party (Christian Democrats) is that this is a good thing.
Madam President, we are not simply discussing domestic problems in the European Parliament. European values are being questioned in the new Hungarian constitution. Therefore, we have to discuss it and have to do so now. There is still time before the adoption of the generic laws. I hope everyone agrees that the constitution has to be balanced, close to the citizens, based on generally accepted values and principles, and should be party neutral. Sadly, the Hungarian constitution does not fulfil these criteria.
Even the adoption of the document is questionable. There was no, or very little, social consultation. The text is only supported by one political party and it is opposed by major constitutional experts. The new constitution raises questions on an international level. For example, there is a lack of reference to EU law in the closing provisions. We note clear differences, and comparing the text to the Charter of Fundamental Rights, the text shows inconsistencies and differences in values and principles. The principle of good governance does not prevail in the document either. The constitution fails to provide an EU-conforming, modern, administrative structure.
The aforementioned generic laws are very dangerous. They make governing the country almost impossible for any future government. We have the impression, as one of our colleagues has put it, that the government is like a football team trying to change the rules and the referee during a game. This is not the way to treat political opponents and this is certainly not how democracy works in the 21st century in Europe.
(DE) Madam President, I have a lot of sympathy with the position of the Group of the European People's Party (Christian Democrats) in other areas. We work closely together on economic issues. However, in this particular case, we must make it clear that we should not play party politics here. Above all, we must emphasise that it is scandalous to criticise the constitution of a Member State in this forum, whichever Member State that may be.
There are Member States, and here I am looking at Mr Busuttil, among others, since he brought up the issue so forcefully, who seek the support of the European Union when they experience problems; it is an expression of European solidarity that we should provide help when, for example, Malta experiences a problem with refugees. However, solidarity must be based on shared values, and all of the groups within this House are responsible for sustaining such values.
Although the Charter of Fundamental Rights may only be binding on European legislation and its implementation, Articles 2, 6 and 7 of the Treaties are binding on all Member States. A two-thirds majority was cemented into the Hungarian constitution, so that, realistically speaking, any future Hungarian Government will be unable to amend any of the country's laws. This goes against the principle of parliamentary democracy. This limiting of the powers of the constitutional court is something quite unique and threatens the principle of the separation of powers. We cannot discount the possibility that there is a breach of international law in relation to criminal proceedings.
There is so much I could say, but I certainly wish to state the following: it is not just the right of the EU and the European Commission to make their voice heard in this case; it is also their duty. In the past - even long before the European Union existed - Europe too often held back on criticising abuses in Member States. My country, along with others, has experience of this. When the politicians remain silent, sooner or later the people will make themselves heard and then we need to ask ourselves whether it is too late and whether we have failed.
(The speaker agreed to take a blue-card question under Rule 149(8))
(HU) Mr Alvaro, this is true, just one sentence. We agree. This criticism is shameful. My question is this: on what grounds do you base your opinion that a fundamental law adopted by a two-thirds majority cannot be changed in a democratic country? It could be changed so far. It can be changed in other countries as well. Please be specific. Which exactly are the common values, common European values, that the Hungarian constitution excludes, rejects, or comes into conflict with? Because what you are saying is too general.
(DE) Madam President, many thanks for your question. I accept the criticism that I have dealt in generalities in the minute's speaking time allocated to me. However, I can provide more concrete examples. European values are one thing; however, European values also mean, for example, that a Member State should operate on the rule of law, which entails issues such as the separation of powers and the democratic principle. When, for example, a constitutional court has no jurisdiction in budgetary and taxation matters, this constitutes a restriction in the separation of powers and is unquestionably a dubious situation. Accordingly, I believe that we can discuss such issues.
With regard to the other questions, such as the two-thirds majority, I must ask to what extent this is compatible with parliamentary democracy if future governments no longer have any room to manoeuvre. It is certainly open to question whether life imprisonment without any right of appeal or judicial review by the supreme court is compatible with the principles of democracy and the rule of law upheld in the European Union. These are questions that need answers and I believe that the Commission must investigate.
(The speaker agreed to take a blue-card question under Rule 149(8))
(HU) Mr Alvaro, I would like to ask you whether you are aware that the Hungarian constitution previously in force specified 27 laws that could only be modified by a two-thirds majority, while the new constitution specifies only 26. What is the problem here? A recent scholarly analysis came up with this number; it is not my own calculation.
(DE) Madam President, I believe that people will forgive me if I answer a question based on a subjective opinion with a subjective opinion of my own. No, I do not think it is the most modern.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Madam President, Mr Alvaro, you have just demonstrated how to extend your speaking time by accepting numerous questions. However, I would like to ask you whether you are aware that the provisions for the Hungarian constitutional court - I am not sure whether you have read the Hungarian constitution in its entirety - are almost identical to those that apply to the constitutional court in Germany. Therefore, I wanted to ask you whether the German constitutional court is just as undemocratic and worthy of criticism as the Hungarian constitutional court? I would like to hear your answer to this question.
(DE) Madam President, Mr Weber, as you have just stated that it is only identical in certain sections, it is quite clear that there are also sections where it may be open to question whether the fact that the Hungarian constitution circumscribes the jurisdiction of the constitutional court in tax and budgetary issues is compatible with the principle of the separation of powers.
If you were now to tell me that the German constitutional court could not decide on tax issues, for example, following a judgment by the German Federal Court of Justice, or if budget law could not be examined by the German constitutional court for example, by way of a constitutional dispute between government institutions, such as a party in the German Bundestag, then I would agree with you. However, the German constitution does permit this, while also allowing a case to be taken to the German constitutional court in such questions.
(The speaker agreed to take a blue-card question under Rule 149(8))
Madam President, I would like to refer to something that was mentioned before; the rights of future generations. It looks very unique in the Hungarian constitution, something that is being enshrined in the Hungarian constitution, and recognised seemingly also here.
This raises a question I would like to ask about the basic right of those eventual members of future generations - to be born. Is caring about future human beings a European value - or not? Maybe not European, only Hungarian? Then Europe should look to Hungary with gratitude for reminding it of some fundamentals.
(DE) Madam President, I hold Mr Landsbergis in high esteem. However, I am unable to find a question in his speech. If this was not a question, then I will use the time to make a statement.
As far as I am aware, no constitution defines the law for future generations. That is not the issue at stake. What we are dealing with is human dignity - this is a principle found in the German constitution, as well as others - and the Hungarian constitution is no different in this regard. I cannot see a contradiction here. The question is whether this is to be restricted or defined in future.
However, as I said before, I failed to understand your question completely. Sustainability, the protection of future generations, the desire for a healthy natural environment and the protection of quality of life - all of these are principles that, if I am not mistaken, can be found in the constitutions of all Member States, and that have been upheld in many supreme court judgments. I believe that this principle was never questioned by you, even during your time as President.
(HU) Madam President, I would like to reassure my fellow Members and Mr Alvaro that Hungary is a state where the rule of law still prevails. I would like to reassure Mrs in 't Veld, Mrs Göncz and Mrs Benova that Hungary still respects fundamental rights, human rights and the values of the Union.
Hungarian laws and the constitution adopted in April comply with the laws and basic values of the European Union. Hungary is maintaining all her international legal obligations and commitments and, in fact, this is clearly stated in the text of the constitution, and if it were not the case, then the Commission would take it to the Court of Justice in Luxembourg to challenge it in a formal procedure; but we all know in this Chamber that this is not the case. Fellow Members, the question of what is included in the constitution of a country and what is dealt with at a different legislative level by a certain Member State is something that is quite clearly a matter of national sovereignty.
In a democracy based on popular representation, it is up to the MPs elected in free elections to decide which areas should be dealt with at a constitutional level, and which areas should be dealt with at a general legislative level.
What I do not understand about this debate is that up until now, we have been taught that laws that can be modified by a two-thirds majority are there to provide a guarantee that they cannot be abused. We need a two-thirds majority constitution because this is a rule that provides guarantees. Now we hear that many raise objections against the very two-thirds majority that they had previously seen as a guarantee. I personally feel that you are incapable of accepting the rules of the game of democracy. In addition, as my colleagues have already pointed out, the new Hungarian constitution refers to the Charter of Fundamental Rights, which is a new constitutional element, and considers the minorities of Hungary as an integral part of the Hungarian political community. The Hungarian Parliamentary Commissioner for Future Generations said that it elevates environmental protection and responsibility for future generations to an outstanding level. The way we speak about this constitution, we could be talking about any other European constitution. You always talk about difference, and emphasise that if something reflects a different value, it does not mean that it is better or worse. It is simply different, and as a Hungarian, I would be grateful if you could respect this in the spirit of unity in diversity.
(The speaker agreed to take a blue-card question under Rule 149(8))
(SK) Madam President, today I received an invitation to the exhibition 'Bridges Between Nations', an event organised by your colleague. In this invitation, he used the motto of the founder of the EU, Jean Monnet, who said that the Union was built by people. Mrs Gál, constitutions and bridges must also be built by people. I would like to ask you why the coalition in Hungary does not want the opposition to participate in the process of drawing up the constitution.
(HU) The opposition had the opportunity to participate in the work of Parliament. The opposition decided not to participate in this work and we respect their decision. Instead, as we can see, they wish to carry out a debate here, which is something that the Hungarian public does not really understand.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Madam President, no, in fact this is basically quite simple. Having heard from others that other Member States should put their own house in order and examine their constitutions, perhaps Mrs Gál could quote an article from the constitution of one of the Member States of the European Union that she would categorise as an example of an area where a state needs to 'put its own house in order'. After all, it was Mrs Gál who explicitly stated that that is what other Member States should do. In other words, where is the specific criticism of the constitution of another Member State that needs to be addressed? Once we have this information, we can, of course, get down to discussions.
(HU) It is not stated at a constitutional level that everyone should set their own houses in order. Mr Alvaro, I said to you as well, as a Liberal MEP, that those who respect and emphasise the right to being different in all areas should be prepared to accept that being different can appear in the spirit, in the choice of values and the structures of the constitutions. This is what I wanted to say. This does not mean that we do not respect the basic values of the EU, or we do not comply fully with the requirements set out in European law or international law.
(The speaker agreed to take a blue-card question under Rule 149(8))
(HU) Mrs Gál, I would like to give an answer as to why the previous rule stating that amendments to the constitution could only be accepted with the support of a four-fifths majority of MPs had to be changed. This rule, which had been accepted by a parliamentary majority that obtained 72% of the votes between 1994 and 1998 to protect the rights of political minorities and the opposition, was abolished by Fidesz. What was the reason for this? The opposition did not participate in the work in the absence of this guarantee; it was not a case of being deprived of this right, as this rule had been changed. Commissioner Reding, I would like to draw your attention to this.
(HU) Mr Tabajdi, I have not been a Member of the Hungarian Parliament since 1990, but my colleagues, who were Members, or even party group leaders and speakers of the House at the time, claim that there was no such rule in force. This is not true. I think you should carry out this debate in the Hungarian Parliament; this is completely outside the scope of the debates in the European Parliament.
(SK) Madam President, ladies and gentlemen, the new Hungarian constitution really is perhaps the most reactionary constitution in Europe.
That is one side of the issue, but the other side is that it is also dangerous on an international level. Some honourable Members here have said that this is a sovereign matter for Hungary. That is true, but this constitution violates the sovereignty of other states. Commissioner, this is a matter of the utmost importance. It undermines the peace settlement of Europe. It undermines borders between states. It openly takes advantage of minorities in neighbouring countries for extreme nationalist ends. It is saturated with the spirit of Greater Hungary. In the context of granting citizenship on a purely ethnic basis, regardless of residence, employment or family ties, it opens a Pandora's Box of extreme nationalism such as we have not seen since the end of the Second World War. That is not all. It makes it possible to grant voting rights to Hungarians permanently living in neighbouring countries. Can you imagine Hungarian political parties mounting an election campaign in another country? In short, the new Hungarian constitution will lead to the total destabilisation of Central Europe. It brings the spirit of the Balkan wars to Central Europe. The Speaker of the Hungarian Parliament, László Kövér, recently said in connection with the Gabčíkovo-Nagymaros dam that military intervention was required from the Hungarian side, and that the Paris Peace Treaties did not apply to Slovakia, and he also questioned Slovakia's borders in the context of the spirit of this constitution.
I think it is time for both the European Union and European Parliament to declare a decisive 'no' to this dangerous nationalistic policy, while there is still time.
(FR) Madam President, ladies and gentlemen, this is a fascinating debate, and yet I should like to say, perhaps rather bluntly, that we should not confuse the issue. This afternoon, I have the impression that we are moving away somewhat from political hypocrisy because it is not a question of criticising the constitution of a Member State of the European Union such as Hungary which, of course, is in sole charge, with its people, of its sovereignty. However, in this Parliament, it is a question, and in my case, a concern which relates to the EU legal system, and consequently an issue that affects the degree to which we share our common values, and to which we share how Europe has been built, by States and by the fundamental texts of the Member States and other national founding texts.
However, there are contradictions concerning non-discrimination, the respect for minorities, problems of pluralism, and concerning opposition, which appear to be challenged. Therefore, ladies and gentlemen, if everything is straightforward, as some of the speakers here this afternoon appear to be saying, let the executive college ascertain whether the Hungarian text is compatible and legally compliant with the foundations of our EU platform, and things will be clear. The credibility of the EU legal system, and consequently of the European Union, depends on it.
Madam President, this is a passionate, exhilarating if somewhat controversial debate, but nevertheless, I am certainly enjoying this expression of democracy. It has to be said that we are entitled to discuss this matter because Hungary is part of the European Union.
But Hungary is also entitled to have a constitution and certainly this is far better than the old constitution of 1949 brought in by the Communists. It is a genuine effort to reflect modern values within the European context. While people will argue with some elements of it, it has to be stated that a constitution can always be amended by way of referendum and, if we find at European Union level that some aspects of it are not in keeping with European law and values, that can be done and taken on board.
It has to be said as well that this constitution was passed on 18 April with 262 votes for and 44 against and that is an expression of democracy. People have objected to some aspects of it, for instance, to the references to Christianity and to God, but this is nothing new. These are found in the German, Polish and Irish constitutions. As a Christian-Democrat, I am absolutely delighted that there is a reference to God and Christianity, because it is a fundamental part of our culture and our history and I think it is far better to have it included than excluded and creating a godless society.
People have also objected to granting citizenship to people outside of Hungary, but in Ireland, we have had passport facility for people who are officially living in Northern Ireland, which is in the United Kingdom. This has helped the situation more than it has detracted from it and we now have a better relationship with the United Kingdom than ever before, expressed by the visit of Queen Elizabeth two weeks ago.
People have objected to the definition of marriage, the definition of life and so forth but, as I have said, if there are flaws, they can be addressed in a referendum. Finally, they are to be commended for including a limit to the extent of state debt, which is very important. If we had had that in our constitution in Ireland, we might not be in the mess we are now financially. So there is an awful lot of good in it and I think that if we are thinking of having a new constitution, we can learn a lot from what Hungary has done.
Madam President, there are a number of problems with this constitution, but I want to focus on one key issue, which is that the proposed constitution does not give any protection from discrimination on grounds of sexual orientation. The only type of marriage that would be recognised would be one between a man and a woman. We have had a long fight across Europe for LGBT rights, and we cannot allow Hungary to take this retrograde step.
Gay rights are protected by the EU Charter of Fundamental Rights. Not only that, but married couples of the same sex should be able to move freely around Europe and have their partnership legally recognised wherever they are. Yes, it is for Hungary to decide the Hungarian constitution. However, each Member State has the responsibility to respect the European Community that they are part of. The protection of LGBT people is fundamental to the European Union, and Hungary cannot disregard that.
(SK) Madam President, today's Europe is based on values that unite us and that enable us to cooperate and respect one another. I would also like to emphasise that every state has the right to adopt its own constitution through democratically elected representatives. The new Hungarian constitution, however, opens up issues that are sensitive for its neighbours and which affect them. I am talking, for example, about Article 23. This foresees the possibility of members of the Hungarian minority in neighbouring states acquiring the right to vote, on condition that they obtain Hungarian citizenship. It is here that the problem lies. The unusual criteria established for acquiring Hungarian citizenship, in other words, without a natural link to Hungary, creates the possibility of political links coming into existence between a state and citizens who have no real link to that state.
I also see problems in the formulation of Section D. There is talk here of a single Hungarian nation, of collective rights, of support for their self-rule in other countries on the principle of ethnicity, on the responsibility of Hungary for all Hungarians. Thus, in paragraph 4, there is room for possible extra-territorial impacts of this constitution.
The Slovak Government is striving for a peaceful, businesslike discussion of these issues on a bilateral level. It meets with rejection, however, from Hungary. Since the constitution has not yet come into force, I therefore think that this is the right time to discuss it and to explain what the negative impacts might be.
I would like to say one more thing. In our current policy on EU expansion, we are trying to emphasise the settling of neighbourly relations between the future states on the basis of our European values. Ladies and gentlemen, imagine what the reaction of the Union would be if Serbia, for example, decided today to grant citizenship en masse to citizens of Bosnia and Herzegovina, or if Albania granted citizenship to citizens of Macedonia. I would like to say one more time that only in a situation where there is mutual respect for values and cooperation can we talk about continuing the joint development of the European Union in the future.
(HU) Madam President, I have asked for the floor three times already and I am glad you managed to give me the floor upon my third request. First, I would like to make a correction. There was a question about whether the constitution contained that particular fourth-fifths majority or not. It was included in the Standing Orders of Parliament, but it was abolished at the proposal of Fidesz. What I would like to ask Mr Kukan is that when Mr Markert was here from the Venice Commission and the two-thirds majority was mentioned - which keeps coming up here as well - he confirmed that the two-thirds majority does exist. In such cases, self-restraint would be a fundamental expectation, but he can see no sign of it. So my question to Mr Kukan is whether he has already discussed with the Fidesz members sitting in the European Parliament the issues he has raised. Does he see any signs of willingness to make changes to these points in the constitution?
Madam President, is the question for me? My sincere answer is: I cannot answer your question.
(FR) Madam President, ladies and gentlemen, the new Hungarian constitution drafted by the Orbán government is not lacking in rather striking articles, as my fellow Members have pointed out.
The chapter on private life appears to be the high point of a constitution that is based, as we have noted, exclusively on Christian religious references and traditional family values. It would appear that this text also allows the right to abortion in Hungary to be restricted by stating, and I quote, 'that the life of the foetus will be protected from the time of conception'. The Hungarian Government has backed up its words by action in this area by launching an anti-abortion communication campaign which would still, apparently, appear to be using funds from the European PROGRESS programme (Community Programme for Employment and Social Solidarity).
At a time when the European Union is holding up progress and gender equality as common fundamental values, it is somewhat surprising that these European funds should be involved in a campaign of this nature. I should therefore like to take the opportunity of this debate to question the Commission on the validation of the funding for this campaign by the PROGRESS programme.
(The speaker agreed to take a blue-card question under Rule 149(8))
(HU) Mrs Guillaume, I would like to ask you a question. In your opinion, how have the regulations concerning the concept of abortion and the rules pertaining to abortion in the new constitution changed compared with the previous constitution?
(FR) Madam President, I should like to encourage a response from the Commission about the programme in question. I have already put the question to the Commission, and I am awaiting a response to learn whether it has indeed been verified that these funds have indeed been used for this campaign.
(RO) Madam President, I would like to draw your attention in particular to the provisions of the revised constitution relating to the collective rights of the ethnic Hungarian minority living abroad and to the explicit declaration, in this case, of the principle of extraterritoriality, both of which blatantly breach OSCE standards and the repeated assessments made by the Venice Commission in similar cases. I am referring to Article d for Mr Weber's benefit.
This is unacceptable and I should remind you that it is already having an impact. Last week, Mr Tőkés, Vice-President of the European Parliament, hosted the official inauguration of an office representing the Székely Region, which does not exist in Romania, in the Hungarian House of Regions.
I strongly believe, Commissioner, that the Venice Commission's report will confirm that these breaches have taken place. I would ask you the following then: what will the European Commission want and be able to do about this? Finally, I want to ask the following question, especially to the German and French MEPs among you, here in Strasbourg, which is the symbol of the historical reconciliation between Germany and France, and which our European Union has been built on: can you allow the demons of nationalism to be let loose in Europe without destroying our European Union project?
(The speaker agreed to take a blue-card question under Rule 149(8))
(HU) Mr Boştinaru, I have two questions that I would like to ask: do Romanian laws allow the granting of citizenship to individuals of Romanian nationality even if they do not live in the territory of Romania? This is my first question. My second question is this: is there a law that stipulates that those Romanian citizens who do not live in the territory of Romania can take part in the elections to the National Assembly and the Senate?
(RO) Fellow Member, I would like to remind you that I referred solely to European standards and principles which are universally recognised and not to any legal or constitutional provisions in Romania. However, I would also like to answer you by saying that there is no legal act in Romania which stipulates the principle of extraterritoriality and collective rights. I referred to this when I mentioned the dispute with the European Commission's assessments. When an infringement of these values is noted in any EU Member State, it is the European Union's task to give a robust response, no matter what that state is called. This is my answer.
(IT) Madam President, the new Hungarian constitution limits the possibility of intervention by supervisory bodies such as the constitutional court, and increases the powers of the executive, thereby bringing into question the normal system of checks and balances.
Social rights have been negated, the state only providing subsidies to the needy if they agree to do community work. Finally, the right to self-defence has been sanctioned and weapons may be kept in the home even without a licence. The right to abortion has been banned and highly discriminatory laws against homosexuals have been introduced.
All of this goes against Directive 2000/78/EC, which establishes a general framework for the fight against discrimination. I therefore ask the Commissioner what action she intends to take, in view of the fact that the fundamental rights in the new Hungarian constitution are hardly compatible with those of the European Union and the Charter of Fundamental Rights of the European Union.
(NL) Madam President, I am happy to see Commissioner Reding attending this debate on how best to defend European values ​​of democracy. We felt her absence during the previous debates on the Hungarian media law, when the same values were at stake. As for the constitution, every nation has the right to elect representatives to its own government. The government has a responsibility to stand up for the interests of its people, all of its people.
In the case of Hungary, the majority party, Fidesz, is making the decisions about the content of a new constitution. By amending the constitution in that way, without really involving other parties or civil society organisations, it is undermining the democratic process, killing off dynamism and threatening to impose the exclusive right of a single party. The majority at the expense of the minority. A true democracy is tested and judged on how that country treats its minorities. One minority, in particular, the LGBT community, will be especially affected by a constitution which, in the 21st century, is harking back to antiquated ways of life. This is going back in time, not moving with the times. We expect better of our EU Presidency.
(The speaker agreed to take a blue-card question under Rule 149(8))
(HU) Ladies and gentlemen, I apologise for taking the floor so many times, but I was personally involved in the drafting of this constitution, and I find it greatly disturbing to hear misapprehensions, whether deliberate, or unintentional. This is exactly why I would like to ask Mrs Bozkurt the following, after she claimed that there was no consultation on this issue: Did you know that 917 000 Hungarian citizens returned the 12-question questionnaire through which Hungary and the Hungarian Government consulted with its citizens about the important issues in the constitution? Directly with the Hungarian citizens; in fact, 10% of the entire population took part in the consultation. Do you happen to know any European constitution that was preceded by consultations on such a wide scale?
(NL) Madam President, these things are constantly being played down. However, can you explain why there has been so much protest here, why members from all kinds of groups are saying that this is wrong? Why are we having this debate then?
I do not think that we would be having this debate if everything had gone well. Can you indicate what the party affiliation of the people who sent those 17 000 forms was? Who did you pass them on to? I would like to hear some answers from you about that.
(HU) Madam President, Mrs Bozkurt, to answer your question, everyone received this letter in which they could express their opinions. Thank you for this opportunity for a debate, because this way I can tell you what an immense pleasure the birth of the Hungarian constitution has given me. It is a painful fact that the 20 years that have elapsed since the fall of communism were not enough to create a new constitution. We have brought this transitional era to a close now and established a new constitution based on national consensus. Our new constitution is the collection of our shared values; it starts with our most beautiful national prayer which also emphasises the importance of our common European values, and it finally places the appreciation of our Christian roots and family - our key values - where it belongs. It is more than reassuring that in the new constitution, the Hungarian state takes responsibility for its citizens both within and outside its borders, does not allow state debt to run out of control, and, among other things, it declares parents' responsibility for their children.
(HU) Madam President, ladies and gentlemen, I am pleased to take the floor at the end of the debate, because sadly, I have to say that at the end of the day, I have not heard any specific criticisms from you. Secondly, we, MEPs, cannot have a say in a matter of national competence. However, now that I was given the floor, I would rather not criticise, but make a recommendation on behalf of 80 million people living with disabilities. The Hungarian constitution is the only European constitution that includes special provisions and assistance for people with disabilities. So I would suggest you include similar provisions in your respective countries' constitution. Thank you for your attention.
(SK) Madam President, the unprecedented declaration by the second highest representative of the Hungarian Republic, the Speaker of Parliament, Mr Kövér, who has called the Paris Treaty and the borders into question, only confirms the level of revisionism being applied under the Hungarian policy.
It is unfortunate that the government of Iveta Radičová in Slovakia, under the pretext of non-confrontationalism, is concealing its own inability to respond to dual citizenship, to the constitution of the Hungarian Republic, to voting rights for Hungarians living in neighbouring countries and to the statements of the Speaker of the Hungarian Parliament.
I am concerned about the ineptitude of our government, but the silence of the European institutions is also striking, as if they did not want to see this violation of European law by the country holding the Presidency.
I hope that the representatives of the European institutions will listen carefully and monitor the situation in Hungary, and that they will make an uncompromising statement very soon on the undermining of the borders and the Paris Peace Treaty, and on a Hungarian constitution which enshrines support for the collective rights of Hungarian minorities and the creation of collective self-governing areas.
(HU) Madam President, Commissioner Reding, I am addressing you. It is obvious that the Hungarian constitution in itself would not have generated such a wide European debate, but unfortunately, Hungary is back on the agenda again after six months, when we looked at the media law. In fact, it is not the constitution itself, but the anti-democratic practices that have taken root in Hungary: judges, policemen, and people paying into private pension funds are deprived of their acquired rights. Commissioner, what is the underlying reason for divesting the constitutional court and the ombudsmen of their acquired rights? They are threatening the independence of the courts; they have already snatched the independence of the media. These are all extremely important and extremely dangerous elements. Commissioner, I would like to hand over to you the 30-page criticism of the Venice Commission. This body formulated extremely serious criticisms and I really hope that the European Commission and you in particular, will finally take its duty seriously, because you should be the guardian of the European Treaties. Please, do your job!
(SL) Madam President, the Hungarian Presidency surprised us at the very beginning with an unusual gift, a map of Greater Hungary, a map of a dream which can obviously only become a reality in a united, democratic Europe, and which does not invoke the past.
Today's debate is evidence that nationalism, and excessive nationalism at that, is one of the causes of division. In the region that I come from, we have had a great many problems in recent decades because of nationalism.
I ask the Hungarian members of Parliament and the representatives of Hungarian authorities to abandon nationalistic games and playing around with peace treaties which remain unrealised and which they perceive as unjust. Otherwise, the Treaty of Trianon will come to represent for all of us something that is not good.
Madam President, I would just like to ask for a little clarification from colleagues on that side of the House, because in the debate, you have firmly insisted on the right of every Member State to pass laws as it deems fit, as long as it has a democratic majority, and that those laws should be recognised by other countries. Could I perhaps ask Mr Szájer to reply, on behalf of the EPP Group, whether that means that, from now on, Hungary and the other countries represented will also recognise the Dutch marriage law that allows same-sex couples to get married?
(PL) Madam President, this debate reminds me of another debate, held several months ago, on the media laws in Hungary. Both that debate and this one are merely a pretext for attacking Hungary. European political correctness cannot bear the fact that there is a country in which conservatism is triumphing, that there is a country in Europe where national interests are being effectively protected, and that there is a country in Europe which is returning to real values. This is an attack on the Hungarian Government for having successfully rescued the country after half a century of bankrupt Communist governments and their political offspring. Now it is the turn of the constitution. While European political correctness is forcefully dissociating itself from its Christian roots, the Hungarians have dared to take pride in enshrining them in their constitution. While Brussels is promoting cosmopolitanism, Budapest is emphasising its heroic national past. Hungarians are focusing on national identity, their own state and common sense. The world is finally back to rights. Communism is described as a tyrant, and marriage is at last a union between a woman and a man. I hope that future generations of Hungarians will be proud of this fine constitution.
(HU) Madam President, in today's debate, it seems that the Venice Commission has become a kind of European super Supreme Court. The same Venice Commission formulated serious criticisms, justified criticisms against the Slovak language law that is still in force, and I have not heard any of my fellow Slovak Members ever refer to that language law. My fellow Member, Mr Boştinaru is not in the Chamber anymore, so he cannot reply, but I would like to answer Mr Szájer that I, as a Romanian citizen, do know that Romanian citizens living outside the territory of Romania can vote and can have passports, and, similarly to the Slovak constitution, many European constitutions lay down the rights of their citizens living outside their borders. I do not see anything objectionable in this. What I would rather contemplate is why Hungary feels the need to include this in the constitution - it is because Hungarians living outside the borders are still discriminated in countries where the Hungarian constitution is vehemently criticised.
Madam President, I think I put a very concrete and clear question to Mr Szájer. I hope he would like to reply.
We are using the catch-the-eye procedure, so the blue-card procedure is not permitted.
(HU) Madam President, as a Slovakian citizen, I would like to express my opinion on what is happening here today. I belong to those who were not given mass Hungarian citizenship, because this will be granted to those who lodged their application individually. The reason why I asked to take the floor is the belligerent tone that some colleagues have adopted. I am extremely worried about the fact that the Hungarian constitution is assessed as if it were an attack against peaceful cohabitation in Europe. I feel that because of completely misinterpreted or poorly translated texts - for example, the right to vote, which is not included in the constitution - we are having these speeches made in an extremely bad mood and striking a very belligerent tone, which are not appropriate in the European Parliament.
(HU) Madam President, the Socialist initiative can be described as having three main characteristics: it breaks the law, it is cowardly, and bears the characteristics of show trials. It breaks the law because the European Parliament has no licence or competence whatsoever to examine the Hungarian constitution. It is clear from the letter of Mr Barroso and the statement of Mrs Reding that this is within national sovereignty. It is cowardly because if the Socialists had found anything to contest, they would have turned to the European Court in Luxembourg and would not be debating here. They have not done so, because they know exactly that they would lose the Court case. And finally, both the procedure and the initiative bear the characteristics of show trials because there is only one thing in the background: Fidesz winning the elections by a two-thirds majority last year. The Socialists - apparently not only the Hungarian, but also the European Socialists - have not been able to swallow the decision of the Hungarian citizens, so they take every opportunity to attack the Hungarian Government.
(PL) Madam President, it has to be said that the hypocrisy and double standards in this debate and in the criticism of the Hungarian constitution are striking. On the one hand, accusations have been levelled at the constitution because it does not refer to God and Christianity, and because it offers no protection for what are known as homosexual marriages. Yet such accusations could easily be made regarding a great many European constitutions, including the Polish constitution, for example, which also contains such provisions, or does not contain them in the latter case. This is exactly as it should be, for this is a domestic matter for Poland to deal with, as laid down in the EU Treaty. We should not violate our own Treaty on European Union.
The drafting of the constitution has been accused of being undemocratic, yet people are ignoring the fact that the vast majority of Hungarians supported this constitution. This hypocrisy is also apparent from the way in which those protesting so loudly today against Hungary and its Prime Minister, Mr Orbán, were silent when the previous socialist government in Hungary in practice brought its country to the brink of bankruptcy, using force to silence the opposition when it protested at democratic rallies and gatherings. This is not a matter in which we should get involved.
(HU) Mr János Áder, just a ten-second correction of what you have just said. The European Court of Human Rights is not in Luxembourg. It is located in Strasbourg.
(DE) Madam President, Mrs Győri, Mrs Reding, I fail to see the point of this debate. I would have framed some of the points in the Hungarian constitution differently. There are also some points in my own German constitution that I do not fully agree with, likewise the French constitution. However, this has nothing to do with this House, because it is not responsible for such issues. That is the crucial point. That is, unless is it specifically established that some provision is in breach of European law. If someone does not like a particular element in a national constitution, this has nothing to do with this House, because this is a matter of national identity and jurisdiction.
Just as the Commission forced changes in Hungary's media laws because some points were unacceptable, so it or the European Court of Justice will take action if laws are passed when implementing the constitution that breach European law. It is even possible to take a case to the European Court of Justice.
It is for this reason that I believe what we are witnessing here is a bit of political theatre. We do not have the right to interfere with the Hungarian constitution. Perhaps I would have done certain things differently, but it is Hungary's right to do things as it sees fit.
(HU) Madam President, we have witnessed an unprecedented event here, in the European Parliament. The constitution of a Member State, one of the most important components of national sovereignty, has been attacked here by certain MEPs. You had better be aware that those who have blatantly infringed national sovereignty not only cause damage to Hungary, but to all of Europe. This case established a precedent that weakens genuine supporters of Europe and strengthens Eurosceptics. This is irresponsible behaviour. At the same time, what we have heard from the Commission is reassuring. It seemed to be self-evident, yet I am happy that the point was made at this plenary session.
The European Commission has no intentions or right to interfere with the constitutional affairs of Member States. After all this, it is high time the left wing stops its provocative political campaign based on misrepresentations against the Hungarian Government. The new Hungarian constitution is an important instrument for clearing away the ruins left by eight years of corrupt and inept Socialist governance. Fidesz was given a two-thirds majority mandate to do this job. The left wing simply has to accept that this decision cannot be changed either in Brussels, or in Strasbourg.
(DE) Madam President, Mr Brok, I found your remarks somewhat irritating, which is why I asked to speak.
Naturally, the European Union has competences that enable it to establish the compatibility of national law with European law. As you said yourself, anything that breaches the European Treaties can also be clarified in a court of law. So, why should this House be prevented from debating such a situation? Is it not, in fact, absolutely necessary for this House to debate this issue?
I believe that we are witnessing a trend whereby national constitutions are seen as an area where there is no room for political debate among European democracies.
If we live in a European democracy, then of course, the core components of our constitutions must be mutually agreed and must be compatible with the international treaties that we have all signed. These include, for example, the Convention on Human Rights, as well as the Treaties of the European Union, and I believe that we should be able to debate this issue in this Chamber.
Vice-President of the Commission. - Madam President, I had asked to have a clear line from the European Parliament. Well, there was no clear line from the European Parliament. I heard a lot of diverging opinions, which in itself shows how complex this matter is.
So let me underline once more that the Commission respects the Lisbon Treaty and does not intervene in the sovereignty of nation states. On behalf of President Barroso, I would like to underline once more that the Commission does not make political judgments on the fundamental constitutional and institutional choices that a Member State makes. The adoption of a new constitution in a Member State is a matter for its people and for its institutions.
As I have already underlined, we could become competent when the constitution is translated into legislative, administrative or judicial practice. I can assure Parliament that we would not hesitate for a moment to intervene in such a case if the Treaty or the Charter was violated or if Union law was not respected.
Turning to Ms Guillaume's question on Union law: when Union law is at stake, I have never shied away from action. The question raised by Ms Guillaume concerns an awareness-raising campaign on the work-life balance, which was supported by the Progress programme. This is part of the campaign consisting of promotion material showing a foetus with the words 'Let me live', with the Commission's logo. I made it very clear: this campaign is not in line with the Progress programme and it is not in line with the project proposal submitted to the Commission services by the Hungarian authorities. Therefore, the Commission asked for this part of the campaign to be stopped without further delay and for all existing posters to be removed. If this is not done, we will start procedures to terminate the ground agreement and draw necessary consequences, including financial ones.
That is how we answer when European law is at stake. Constitutions are not within our competence.
President-in-Office of the Council. - Madam President, first of all, I would like to thank this House for the particular attention it has paid to my government's activities in the last semester. The Hungarian Presidency is strongly convinced that the newly adopted - not revised - Hungarian constitution is fully in line with the basic values and principles on which the Union is founded.
Since the beginning of our Presidency, we have dedicated all our energy and have been tireless in our efforts in promoting the common European agenda. I am especially pleased that not even the critics, who were mentioned during today's debate, have questioned the firmness and the sincerity of my government's commitment.
Madam President, on a point of order - and I tried to make this point halfway through the debate, but you cut me off - I would suggest that you look back over this debate and see how you allocated blue card questions and catch-the-eye requests. I can sum it up: two blue card requests from me were ignored, while requests were approved from Mr Alvaro (twice), from Ms Göncz (three times) and from Mr Tavares (once). You were unable to genuinely balance the way these were distributed. I would ask you to take a look at this next time so as to achieve a balance.
I assure you, Mrs Sargentini, we have gone over the allotted time of 45 minutes. All the Members have had an opportunity to speak. I allowed them to speak for at least 15 seconds and even a minute in some cases, and the balance between the political groups has been fully respected. However, you are entitled to check and, of course, to make a complaint.
The debate is closed.
Written statements (Rule 149)
The Hungarian constitution was adopted on 18 April using a process which has pushed democracy to its limits. It will come into force early next year. Although we do not have the necessary powers to dictate to one Member State what the content of its fundamental law should be, we cannot act with indifference to this anti-democratic abuse. This is a case which must sound a warning bell for all Member States and governments, regardless of their political persuasion.
What is even more serious is that the Hungarian Government is using the EU Presidency not to contribute to the construction of a united Europe, but to support the resurgence of a nationalism which we thought had been forgotten.
As far as states like Romania and Slovakia are concerned, the content of the constitution may create a framework conducive to dangerous situations, based on collective rights for ethnic Hungarians and the principle of extraterritoriality.
Furthermore, the Hungarian Government has shown its support for setting up an office for the Székely Region in Brussels, which is a major affront to Romanians and Romania's territorial integrity.
I believe that the European Parliament has the right to discuss the legislative solutions enshrined in the constitutions of its Member States. We live in one Europe, and the citizens of our countries have a right to live in any Member State without any barriers. However, we must remember that the European nations have a sovereign right to enact fundamental laws. Different countries and different nationalities have been shaped by different experiences. Hungarians also have the right to adopt a constitution which makes no mention of an ombudsman or a personal data representative. When I hear MEPs talking about the Hungarian Parliament violating fundamental European principles, I cannot help but feel that I do not share the principles to which you refer. Most of all, I would like to congratulate Hungary on its new constitution. The fact that the overwhelming majority of Hungarians support the new legislation is particularly impressive, and proves that the Hungarian nation has moved completely away from the tradition of Communist constitutions, within which the previous constitution had been drafted.
Hungary is a Member State of the European Union, and follows the rules of the club correctly. In case someone thinks otherwise, the club has corresponding rules on how to proceed. If they happen to be right, then please lodge an action for breach of duty against us. This is the procedure in the case of every other country as well, and we, Hungarians, do not request to be exempted from this procedure. We defend our point of view in a fair debate that is based on truth, but we do not wish to take part in a political witch hunt. Whilst clearing away the ruins left by your Hungarian Socialist colleagues, we are mobilising tremendous energies to make Hungary a democratic, European, and free country based on the constitutional mandate we received from the Hungarian citizens in free elections. This is the reason why we adopted the new constitution that will finally replace the communist constitution of 1949, which evoked bad memories and was the symbol of tyranny for Hungarians. We are a nation that loves freedom and democracy. Our constitution, which has protected the right to resist tyranny since the famous Golden Bull, the Hungarian Magna Carta of 1222, included religious tolerance by virtue of the Declaration of Torda for the first time in Europe, was among the first to guarantee equality before law in 1848, and has one of the oldest parliamentary traditions in Europe, is a thousand years old. We do not need to be lectured about democracy by those who have plenty of homework to do in their own countries.
The European Union is built on fundamental principles such as the equality between men and women. However, by approving a new constitution that states that the foetus must be protected from the moment of conception, Hungary, a Member State, has trampled on these values by allowing the right to abortion once more to be brought into question.
I have also learnt that the Hungarian Government has launched a publicity campaign against the right to abortion, funded, and therefore apparently sanctioned, by the European Union. I would like to draw attention at this point to the fact that the right to abortion is a fundamental right for which thousands of women have fought and continue to fight in Europe, often at the risk of their lives, that it is supported by this Parliament and by the Hungarian citizens, and that it is recognised by 23 Member States out of 27.
In addition to disassociating itself from a policy of this nature that goes against the fundamental rights of women, the European Commission must do its utmost to ensure that the Hungarian Government puts a stop to all campaigns seeking to call into question the right to abortion. This is an issue of protecting our common values.